Citation Nr: 0505622	
Decision Date: 03/01/05    Archive Date: 03/15/05	

DOCKET NO.  03-37 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic prostate disorder, variously classified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1943 to September 
1945  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Petersburg, Florida, that denied entitlement to the benefit 
sought.  

For good cause shown, a motion for advancement on the docket 
has been granted.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  By rating decision dated in March 1948, the RO denied 
entitlement to service connection for cystitis.  A timely 
appeal was not perfected.  By rating decision dated in 
January 1979, service connection for benign prostatic 
hypertrophy was denied.  A timely appeal was not perfected 
following notification.

2.  In an April 1982 decision, the Board denied entitlement 
to service connection for chronic prostatitis.  That decision 
is final.

3.  The evidence submitted since the Board decision in 1982, 
in support of the current application to reopen a claim for 
service connection for a chronic prostate disorder, taken 
together with evidence previously on file, is sufficiently 
new and material to reopen the claim of service connection 
for a chronic prostate disorder.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a chronic 
prostate disorder, variously diagnosed.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable law, the Secretary of VA must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined by regulations as follows:  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

By amendments to 38 C.F.R. § 3.156(a), made in August 2001, 
the definition of "new and material" evidence was changed.  
However, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  The claim to reopen in 
this case was received in April 2001.  

In Hodge v. West, it was noted that such evidence could be 
construed as that which would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In determining whether new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

In the instant case, the evidence on file at the time of the 
prior RO decisions and the 1982 Board decision included the 
service medical records.  They disclose that on one occasion 
in November 1943 the veteran was seen for cystitis.  However, 
in December 1943 he was described as asymptomatic.  At the 
time of examination by VA in March 1948, it was stated that 
residuals of cystitis were not found.  Additional medical 
records from various physicians dating from the late 1970's 
included one dated in May 1979 from a physician who stated he 
had first treated the veteran in March 1970 for complaints of 
urethral discharge that began in October 1969.  The diagnosis 
was prostatitis.  Another physician indicated that he had 
treated the veteran since 1974 for a severe chronic urinary 
tract infection that reportedly had its onset during the 
veteran's military service.  

The new evidence includes reports of treatment and evaluation 
by varying physicians currently for prostatitis.  In one 
communication dated in May 2002, a board-certified urologist 
indicated that he had spoken with the veteran and "reviewed 
his past history and records."  The urologist indicated that 
based on the information provided, the veteran's 
symptomatology began shortly after his entry into the 
military in 1943.  He stated the veteran's symptoms of 
presentation were consistent with chronic prostatitis that 
was recurrent in nature.  It is not exactly clear from the 
urologist's communication as to whether he had access to the 
entire claims folder or whether the review of the veteran's 
past history and records were based on oral history given him 
by the veteran himself.  

As noted above, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
prior holdings in Justus and Evans that the credibility of 
the evidence is to be presumed were not altered by the 
Federal Circuit decision in Hodge.  With regard to the 
evidence submitted since the last final disallowance 
regarding a prostate disorder in 1982, the Board finds that 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
The evidence is certainly new, as it was not of record at the 
time of the 1982 Board decision, or cumulative or duplicative 
of evidence previously of record.  Thus, the Board finds that 
new and material evidence has been submitted since the 1982 
Board decision that denied service connection for a prostate 
disorder, and therefore the claim is reopened.  


ORDER

As new and material evidence has been received to reopen the 
claim of entitlement to service connection for a chronic 
prostate disorder, variously classified, the appeal to this 
extent is granted, subject to further action as discussed 
herein below.  


REMAND

In light of the decision herein above, the Board now 
undertakes to review the record on a de novo basis with 
regard to the issue of service connection for a chronic 
prostate disorder.  The Board observes that the issue has 
been narrowly defined in the past by the RO.  The Board notes 
that under the Veterans Claims Assistance Act of 2000 (VCAA), 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability, the record indicates that a disability or signs 
or symptoms of disability might be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Also, the statutory duty to assist a 
veteran includes providing VA examinations when warranted, 
with the conduct of a thorough and contemporaneous medical 
examination, including a medical opinion, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Board notes that in an August 2001 
communication in connection with the claim to reopen, the 
veteran indicated he was a patient at the Oakland Park VA 
clinic and at the outpatient clinic at the VAMC in Miami.  
The claims folder does not contain these indicated VA medical 
records have been requested.  This evidence may be pertinent 
to the reopened claim.  The Board is charged with 
constructive notice of such records and they should be 
included in the record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The veteran should be accorded an 
examination by a physician knowledgeable 
in urology for the purpose of determining 
the nature and etiology of any prostate 
disorder, including prostatitis, that 
might be present.  The claims file and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested examination.  All 
appropriate studies are to be performed.  
The examiner should determine the extent, 
etiology, and current diagnosis of any 
prostatic disorder found to be present.  
The examiner should furnish an opinion, 
with full rationale, as to whether it is 
at least as likely as not that any 
current prostate disorder had its onset 
during service or is otherwise related to 
the veteran's active service.

2.  Thereafter, the RO should review the 
claims file and undertake any 
notification and development actions 
required by the VCAA, consistent with all 
governing legal authority.  In 
particular, the RO, after determining 
from the veteran exactly when he was seen 
at the VA facilities should obtain and 
associate with the claims folder any 
outstanding outpatient medical records 
pertaining to the veteran at the VA 
medical facilities in Miami and Oakland 
Park, for the past several years.

3.  After the foregoing has been 
accomplished to the extent possible, the 
RO should readjudicate the claim of 
entitlement to service connection for the 
chronic prostate disorder.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and be given an opportunity to 
respond.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he notified by the RO; however, he is advised that the 
examination requested in this REMAND is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for any scheduled examination, could result in a 
denial of his claim.  38 C.F.R. § 3.655 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


